Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s Election/Restriction response filed 2/10/2021.  

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on 2/10/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by https://www.sei-ind.com/products/bulk-aviation-transport-tank/ (hereinafter BATT).

Regarding claim 1, BATT discloses:
A liquid containment system, comprising: a bladder (see figs); an airframe (see figs); and a plurality of ties configured to couple the bladder to the airframe (see figs).

Regarding claim 2, BATT discloses:
The liquid containment system of claim 1, wherein the bladder has a plurality of reinforcing eyelets (see figs).

Regarding claim 3, BATT discloses:


Regarding claim 4, BATT discloses:
The liquid containment system of claim 3, wherein at least one of the plurality of ties couples a portion of the bladder to the airframe by coupling one of the reinforcing eyelets of the bladder to a corresponding one of the connectors of the airframe (see figs).

Regarding claim 5, BATT discloses:
The liquid containment system of claim 1, wherein the airframe comprises an airframe compartment (see figs).

Regarding claim 6, BATT discloses:
The liquid containment system of claim 5, wherein the plurality of ties is configured to couple the bladder to the airframe compartment (see figs).

Regarding claim 7, BATT discloses:
The liquid containment system of claim 1, wherein: one or more of the plurality of ties is configured to be cut and replaced in order to provide access to a component disposed below the bladder (see straps of figs that are capable of being cut and replaced for access below).

Regarding claim 8, BATT discloses:
The liquid containment system of claim 1, wherein each of the plurality of ties is configured to have a predetermined breaking point (the tie straps shown in the figures have known breaking points).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/